Exhibit 10.37

NOTE AND RESTRICTED STOCK PURCHASE AGREEMENT

This Note and Restricted Stock Purchase Agreement (this “Agreement”) is dated as
of June 20, 2007 among Catcher Holdings, Inc., a Delaware corporation (the
“Company”), Catcher Inc., a Delaware corporation and the wholly owned subsidiary
of Catcher Holdings, Inc. (“Catcher”) and the purchasers identified on the
signature pages hereto (each, including its successors and assigns, a
“Purchaser” and collectively the “Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, securities of
the Company as more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated in this Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

“Closings” means the Initial Closing and each Subsequent Closing.

“Closing Date” means the date of (i) the Initial Closing; and (ii) each
Subsequent Closing, respectively.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereinafter be
converted or exchanged pursuant to a plan of recapitalization, reorganization,
merger, sale of assets or otherwise.

“Company Counsel” means Morrison & Foerster, LLP, 12531 High Bluff Drive, Suite
100, San Diego, California 92103.



--------------------------------------------------------------------------------

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Notes pursuant to Section 6 thereof.

“Disclosure Schedules” shall have the meaning ascribed to such term in
Section 3.1 hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h) hereof.

“Initial Closing” shall have the meaning ascribed to such term in Section 2.1.

“Liens” shall have the meaning ascribed to such term in Section 3.1(a) hereof.

“Loan Amount” means, as to each Purchaser, the aggregate amount to be repaid by
the Company hereunder and evidenced by the Notes.

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including without limitation costs of preparation and
reasonable attorneys’ fees.

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b) hereof.

“Notes” shall mean the Secured Convertible Promissory Notes issued to the
Purchasers pursuant to this Agreement, in the form attached hereto as Exhibit A.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchase Price” means the amount set forth next to the Purchaser’s name on the
signature page to this Agreement. The Purchase Price received by the Company
shall be allocated such that (i) an amount equal to (x) the number of Shares
purchased by the Purchase Price multiplied by (y) the fair market value of a
share of the Company’s Common Stock as of that Closing Date shall be allocated
as paid in capital and (ii) the remainder of the Purchase Price shall be
allocated as consideration for the Note.

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of the date hereof, among the Company and the Purchasers, in the form of Exhibit
B.



--------------------------------------------------------------------------------

“Registration Statement” means a registration statement covering the resale of
the Shares by each Purchaser as provided for in the Registration Rights
Agreement.

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e) hereof.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h)
hereof.

“Securities” means the Notes and the Shares.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of restricted Common Stock issued pursuant to this
Agreement, together with any shares of Common Stock issued upon a stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing following the Closing Date.

“Subsequent Closing” shall have the meaning ascribed to such term in
Section 2.1.

“Subsidiary” means any subsidiary of the Company as set forth in the SEC
Reports.

“Trading Day” means any day during which the Trading Market shall be open for
business.

“Trading Market” means the following markets or exchanges on which the Common
Stock may be listed or quoted for trading on the date in question: OTC Bulletin
Board, the American Stock Exchange, the New York Stock Exchange, the Nasdaq
Global Market or the Nasdaq Capital Market.

“Transaction Documents” means this Agreement, the Notes and the Registration
Rights Agreement.

ARTICLE II

PURCHASE AND ISSUANCE

2.1 Closings. At each Closing, the Company agrees to issue and sell to each
Purchaser participating at such Closing (i) a Note for a Loan Amount equal to
the Purchase Price multiplied by 1.3 and (ii) a number of Shares equal to the
Purchase Price divided by $2.85714, and, subject to the terms and conditions
contained herein, each such



--------------------------------------------------------------------------------

Purchaser severally agrees to pay to the Company the Purchase Price. The initial
closing (the “Initial Closing”) of the transactions hereunder shall take place
at the offices of Company Counsel after the receipt by the Company of an
aggregate Purchase Price from Purchasers of at least $1,000,000 and after it has
been determined that all conditions in this Agreement have been met in the sole
and absolute discretion of the Company. Following the Initial Closing, the
Company may, at subsequent closings (the “Subsequent Closings” and each a
“Subsequent Closing”), accept additional investments from Purchasers until such
time as the Company has issued Notes and Shares with an aggregate Purchase Price
equal to $3,000,000. At each Closing, funds equal to the Purchase Price of each
Purchaser shall be delivered to the Company and the Company shall deliver to
each such Purchaser his, her or its respective Note and Shares as provided
herein and the other items set forth in Section 2.2 issuable at such Closing.

2.2 Conditions to Closing. Each Closing shall be subject to the following
conditions and deliveries being met on such Closing’s Closing Date:

(a) At or prior to the Closing, unless otherwise indicated below, the Company
shall deliver or cause to be delivered to each Purchaser participating in such
Closing the following:

(i) a Secured Convertible Promissory Note evidencing the Loan Amount of such
Purchaser, duly executed by the Company and registered in the name of such
Purchaser;

(ii) a stock certificate evidencing the Shares purchased by such Purchaser,
registered in the name of such Purchaser;

(iii) this Agreement, duly executed by the Company; and

(iv) the Registration Rights Agreement duly executed by the Company; and

(b) At or prior to the Closing, each Purchaser participating in such Closing
shall deliver or cause to be delivered to the Company the following:

(i) such Purchaser’s Purchase Price;

(ii) this Agreement, duly executed by such Purchaser; and

(iii) the Registration Rights Agreement duly executed by such Purchaser.

(c) It shall be a condition to the obligation of the Company, on the one hand,
to issue and sell the Notes and the Shares to be issued and sold at a Closing,
and of the Purchasers participating in a Closing, on the other hand, to purchase
such Loan Amount represented by the respective Note and such Shares, that all
representations and



--------------------------------------------------------------------------------

warranties of the other party(ies) contained herein shall remain true and
correct as of the Closing Date of such Closing and all covenants and obligations
of the other party(ies) shall have been fully performed or otherwise satisfied
or waived if due on or prior to such date.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby makes the
representations and warranties set forth below to each Purchaser:

(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
as specified in the SEC Reports. Except as specified in the SEC Reports, the
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary free and clear of any lien, charge, security
interest, encumbrance, right of first refusal or other restriction
(collectively, “Liens”), and all the issued and outstanding shares of capital
stock of each Subsidiary are validly issued and are fully paid, non-assessable
and free of preemptive and similar rights.

(b) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as described in its SEC
Reports. Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to do business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate: (i) adversely
affect the legality, validity or enforceability of any Transaction Document,
(ii) have or result in or be reasonably likely to have or result in a material
adverse effect on the results of operations, assets, prospects, business or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or (iii) adversely impair the Company’s ability to perform fully on a
timely basis its obligations under any of the Transaction Documents (any of (i),
(ii) or (iii), a “Material Adverse Effect”).

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby or thereby have been duly authorized by all necessary action
on the part of the Company and no further consent or action is required by the
Company other than Required Approvals. Each of the Transaction Documents has
been (or upon delivery



--------------------------------------------------------------------------------

will be) duly executed by the Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and general principles of equity. Neither the Company nor any Subsidiary is in
violation of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents except where
such violation could not, individually or in the aggregate, constitute a
Material Adverse Effect.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) subject to obtaining the Required Approvals, conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not,
individually or in the aggregate, have or result in a Material Adverse Effect.

(e) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than (i) the filing with the Commission of the Registration
Statement and the consent of the Commission to the effectiveness thereof,
(ii) the notice and/or application(s) to each applicable Trading Market for the
Shares for trading thereon in the time and manner required thereby and any
required approvals of such Trading Market thereof, (iii) the filing of Form D
with the Commission and applicable Blue Sky filings and (iv) the filings
required pursuant to Section 4.3 hereunder (collectively, the “Required
Approvals”).

(f) Issuance of the Notes and Shares. The Notes are duly authorized and, when
issued in accordance with the applicable Transaction Documents, will be duly and
validly issued. The Shares are duly authorized and, when issued and paid for in
accordance with this Agreement, will be duly and validly issued, fully paid and
non-assessable, free and clear of all Liens. Any Conversion Shares, when issued
and paid for in accordance with the respective Notes, will be duly authorized
and validly



--------------------------------------------------------------------------------

issued, fully paid and nonassessable, free and clear of all Liens. Except for
the securities sold under the Note and Restricted Stock Purchase Agreement,
dated as of April 4, 2007 (the “Old Purchase Agreement”), by and among the
Company and the Purchasers signatory thereto, the Company has not, and to the
knowledge of the Company, no Affiliate of the Company has sold, offered for sale
or solicited offers to buy or otherwise negotiated in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Notes and Shares in a manner that would require the
registration under the Securities Act of the sale of the Notes or the Shares to
the Purchasers, or that would be integrated with the offer or sale of the Notes
and the Shares for purposes of the rules and regulations of any Trading Market.

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company as of March 8, 2007, and all shares of
Common Stock reserved for issuance under the Company’s various option and
incentive plans as of March 8, 2007, is set forth on Schedule 3.1(g) of the
Disclosure Schedules attached hereto. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. Except as
contemplated hereby and as set forth on Schedule 3.1(g), there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issuance and sale of the Notes, the Shares and the Conversion Shares will
not obligate the Company to issue shares of Common Stock or other securities to
any Person (other than the Purchasers) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under such securities. Except as set forth on Schedule 3.1(g), all
of the outstanding shares of capital stock of the Company are validly issued,
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities; provided that this sentence shall be limited to the
Company’s knowledge with respect to any shares of the Company’s capital stock
issued prior to May 4, 2005. No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Notes or Shares. Except as disclosed in the SEC
Reports, there are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders. Except as set forth on Schedule 3.1(g) and as
contemplated by the Transaction Documents, the Company has not granted any
registration or similar rights with respect to any security of the Company
requiring the Company to register such securities of the Company.



--------------------------------------------------------------------------------

(h) SEC Reports; Financial Statements. Except as otherwise disclosed in the SEC
Reports, the Company has filed all reports required to be filed by it under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, preceding
the date hereof (or such shorter period as the Company was required by law to
file such material) (the foregoing materials being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. All SEC Reports filed within the 10 days
preceding the date hereof have been made available to the Purchasers. The SEC
Reports filed since May 4, 2005 complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports filed since May 4, 2005, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal year-end audit
adjustments.

(i) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as disclosed in the SEC Reports:
(i) there has been no event, occurrence or development that has had or that
could result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) the Company has not issued any equity securities
to any officer, director or Affiliate, except pursuant to existing Company stock
option or similar plans.

(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which: (i) except as disclosed in the SEC
Reports, adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents, the Notes or the Shares or



--------------------------------------------------------------------------------

(ii) could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary, nor, to the knowledge of the
Company, any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. The Company does not
have pending before the Commission any request for confidential treatment of
information. There has not been, and to the knowledge of the Company, there is
not pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

(k) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
except in each case as could not, individually or in the aggregate, have or
result in a Material Adverse Effect.

(l) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company.

(m) Regulatory Permits. Except as otherwise described in the SEC Reports, the
Company and the Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such permits could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

(n) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries. Any real property and facilities held under
lease by the Company and the Subsidiaries are held under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance.



--------------------------------------------------------------------------------

(o) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights necessary or material for use in connection with their respective
businesses as described in the SEC Reports and which the failure to so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.

(p) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for companies similarly situated with the
Company in the businesses in which the Company and the Subsidiaries are engaged.
To the Company’s knowledge, such insurance contracts and policies are accurate
and complete. Neither the Company nor any Subsidiary has any reason to believe
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.

(q) Transactions With Affiliates and Employees. Except as required to be set
forth in the SEC Reports, none of the officers or directors of the Company and,
to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

(r) Certain Fees. Except as set forth on Schedule 3.1(r), the Company has not
engaged or retained any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person and has not agreed to
pay any commissions or other fees to any of the same with respect to the
transactions contemplated by this Agreement.

(s) Private Placement. Assuming the accuracy of the representations and
warranties of the Purchasers set forth in Sections 3.2(b)-(f), the offer,
issuance and sale of the Notes, the Shares and the Conversion Shares to the
Purchasers as contemplated hereby are exempt from the registration requirements
of the Securities Act and do not contravene the rules and regulations of the
Trading Market.



--------------------------------------------------------------------------------

(t) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not received notice
from any Trading Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Trading Market. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.

(u) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax. None of the Company’s
tax returns is presently being audited by any taxing authority.

(v) No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor, to the knowledge of the Company, any of its directors
or officers (i) has conducted or will conduct any general solicitation (as that
term is used in Rule 502(c) of Regulation D) or general advertising with respect
to the sale and issuance of the Notes or the Shares, or (ii) made any offers or
sales of any security or solicited any offers to buy any security under any
circumstances that would require registration of the Notes or the Shares under
the Securities Act or made any “directed selling efforts” as defined in Rule 902
of Regulation S.

(w) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by



--------------------------------------------------------------------------------

any person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

(x) Sarbanes-Oxley. The Company is in material compliance with all provisions of
the Sarbanes-Oxley Act of 2002 which are applicable to it as of each Closing
Date, and the rules and regulations promulgated thereunder.

(y) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Notes and the Shares, will not be
or be an Affiliate of an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(z) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 and except for the
securities offered in connection with the Old Purchase Agreement, neither the
Company nor any of its Affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities to be integrated with prior offerings by the
Company for purposes of the Securities Act or any applicable shareholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated.

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants to the Company as
follows:

(a) Organization; Authority. If the Purchaser is not an individual, such
Purchaser is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with the requisite
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder. If the Purchaser is not an individual, the
purchase by such Purchaser of the Notes and Shares hereunder has been duly
authorized by all necessary action on the part of such Purchaser. Each of this
Agreement and the Registration Rights Agreement has been duly executed by such
Purchaser if the Purchaser is not an individual, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

(b) Investment Intent. Such Purchaser is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof, without prejudice, however, to such Purchaser’s
right,



--------------------------------------------------------------------------------

subject to the provisions of this Agreement, at all times to sell or otherwise
dispose of all or any part of such Securities pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. Nothing contained herein shall be deemed a representation or warranty by
such Purchaser to hold Securities for any period of time or limit such
Purchaser’s right to sell the Securities pursuant to the Registration Statement
or otherwise in compliance with applicable federal and state securities laws.
Such Purchaser is acquiring the Securities hereunder in the ordinary course of
its business. Such Purchaser does not have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities.

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act. If the Purchaser is not an individual, such
Purchaser has not been formed solely for the purpose of acquiring the
Securities. Such Purchaser is not a registered broker-dealer under Section 15 of
the Exchange Act. Each Purchaser has delivered to the Company a complete and
accurate Purchaser Questionnaire, the form of which is attached hereto as
Exhibit C.

(d) Experience of such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(f) SEC Reports. Such Purchaser has carefully read and reviewed the Company’s
SEC Reports and has had the opportunity to ask questions of Company
representatives regarding the contents of such SEC Reports. Each Purchaser has
relied on the SEC Reports in conjunction with its investment decision-making
process.

(g) Certain Fees. Such Purchaser has not engaged or retained any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person and has not agreed to pay any commissions or other fees to
any of the same with respect to the transactions contemplated by this Agreement.

(h) Tax Advice. The Purchaser has relied on its own analysis and the advice of
its tax or legal advisors. The Purchaser acknowledges that neither the Company
nor the Company Counsel has provided nor intends to provide any advice regarding
the tax consequences of the execution and delivery of the Transaction Documents.



--------------------------------------------------------------------------------

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
in a non-sale transaction to an Affiliate of a Purchaser, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.

(b) Each Purchaser, severally and not jointly with the other Purchasers, agrees
to the imprinting, so long as is required by this Section 4.1(b), of the
following legend on any certificate evidencing Securities:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR REASONABLY ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement or grant a security interest in
some or all of the Securities to a financial institution that is an “accredited
investor” as defined in Rule 501(a) under the Securities Act and, if required
under the terms of such arrangement, such Purchaser may transfer pledged or
secured Securities to the pledgees or secured parties. Such pledge or transfer
would not be subject to approval of the Company and no legal opinion of legal
counsel of the pledgee, secured party or pledgor shall be required in



--------------------------------------------------------------------------------

connection therewith. Further, no notice shall be required of such pledge. At
the appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder.

(c) The Company agrees that following such time as such legend is no longer
required, it will, no later than ten Trading Days following the delivery by a
Purchaser to the Company or the Company’s transfer agent of a certificate
representing the Shares or the Conversion Shares, as applicable, issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), together
with all necessary documentation relating to the legend removal request, deliver
or cause to be delivered to such Purchaser a certificate representing such
shares that is free from all restrictive and other legends. The Company may not
make any notation on its records or give instructions to any transfer agent of
the Company that enlarge the restrictions on transfer set forth in this Section.

4.2 Conversion Procedures. The terms of the Notes set forth the totality of the
procedures required of the Purchasers in order to convert the Notes. No
additional legal opinion or other information or instructions shall be required
of the Purchasers to convert their Notes. The Company shall honor conversions of
the Notes and shall deliver Next Securities (as that term is defined in the
Notes) or Conversion Shares in accordance with the terms, conditions and time
periods set forth in the Notes.

4.3 Securities Laws Disclosure; Publicity. The Company shall issue a press
release or file a Current Report on Form 8-K disclosing all material terms of
the transactions contemplated hereby. Notwithstanding the foregoing, other than
in any registration statement filed pursuant to the Registration Rights
Agreement, the filings related thereto and as the Company determines is required
in order to comply with any applicable law, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide each Purchaser with prior notice of such disclosure.

4.4 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Notes and Shares hereunder for working capital and general corporate purposes.
Unless otherwise approved pursuant to Section 4.8, the net proceeds shall not be
used for the purpose (i) of declaring or paying any dividends or make any
distribution of any kind on the Company’s capital stock or (ii) of paying the
principal amount due pursuant to the convertible secured promissory notes issued
pursuant to the Old Purchase Agreement prior to the date such amounts become
due.



--------------------------------------------------------------------------------

4.5 Confidentiality. Each Purchaser agrees that he, she or it will keep
confidential and will not disclose, divulge or use for any purpose other than to
monitor his, her or its investment in the Company any confidential, proprietary
or secret information which such Purchaser may obtain from the Company pursuant
to financial statements, reports and other materials submitted by the Company to
such Purchaser pursuant to this Agreement or otherwise (but not including the
SEC Reports) (“Confidential Information”), unless such Confidential Information
is known, or until such Confidential Information becomes known, to the public
(other than as a result of a breach of this Section 4.5 by such Purchaser);
provided, however, that a Purchaser may disclose Confidential Information (i) to
his, her or its attorneys, accountants, consultants, and other professionals to
the extent necessary to obtain their services in connection with monitoring his,
her or its investment in the Company, or (ii) as may otherwise be required by
law, provided that the Purchaser takes reasonable steps to minimize the extent
of any such required disclosure.

4.6 Furnishing of Information. As long as any Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act.

4.7 Prohibited Transactions. During the last thirty (30) days prior to the date
hereof or the date of any conversion of a Note, neither the Purchaser party
hereto or holding such Note nor any Affiliate of such Purchaser which (x) had
knowledge of the transactions contemplated hereby and thereby, (y) has or shares
discretion relating to such Purchaser’s investments or trading or information
concerning such Purchaser’s investments, including in respect of the Securities,
or (z) is subject to such Purchaser’s review or input concerning such
Affiliate’s investments or trading (collectively, “Trading Affiliates”) has,
directly or indirectly, effected or agreed to effect any short sale, whether or
not against the box, established any “put equivalent position” (as defined in
Rule 16a-1(h) under the Exchange Act) with respect to the Shares or the
Conversion Shares, granted any other right (including, without limitation, any
put or call option) with respect to the Shares or the Conversion Shares or with
respect to any security that includes, relates to or derived any significant
part of its value from the Shares or the Conversion Shares or otherwise sought
to hedge its position in the Securities (each, a “Prohibited Transaction”). In
the case of a Prohibited Transaction involving the Shares, prior to the earliest
to occur of (i) the termination of this Agreement, or (ii) the Effective Date
(as that term is defined in the Registration Rights Agreement) such Purchaser
shall not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in a Prohibited Transaction. In the case of a Prohibited Transaction
involving the Conversion Shares, prior to the conversion of such Note, the
Purchaser shall not, and shall cause its Trading Affiliates not to, engage,
directly or indirectly, in a Prohibited Transaction. Such Purchaser acknowledges
that the representations, warranties and covenants contained in this Section 4.7
are being made for the benefit of the Purchasers as well as the Company and that
each of the other Purchasers shall have an independent right to assert any
claims against such Purchaser arising out of any breach or violation of the
provisions of this Section 4.7.



--------------------------------------------------------------------------------

4.8 Additional Debt; Dividends. After the date of this Agreement, the Company
shall not, without first obtaining the prior written consent of the Purchasers
holding, together, a majority of the outstanding aggregate Loan Amount of the
Notes issued hereunder, with such adjustments to the Loan Amount as may be made
from time to time pursuant to Section 7(a)(i) of such Notes, (i) incur any
additional indebtedness other than in the ordinary course of business,
(ii) declare or pay any dividends or make any distribution of any kind on the
Company’s capital stock, nor (iii) pay the principal amount due pursuant to the
convertible secured promissory notes issued pursuant to the Old Purchase
Agreement prior to the date such amounts become due.

ARTICLE V

MISCELLANEOUS

5.1 Fees and Expenses. The parties shall be responsible for their own legal and
other expenses, if any, in connection with this transaction.

5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or electronic mail at the
facsimile number or the electronic mail address specified on the signature page
attached hereto prior to 5:30 p.m. Eastern time on a Trading Day and, with
respect to a notice delivered via facsimile, an electronic confirmation of
delivery is received by the sender, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
electronic mail at the facsimile number or electronic mail address specified in
this Section on a day that is not a Trading Day or later than 5:30 p.m. Eastern
time on any Trading Day, (c) the next Trading Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service, or (d) upon
actual receipt by the party to whom such notice is required to be given. The
addresses for such notices and communications are those set forth on the
signature pages hereof, or such other address as may be designated in writing
hereafter, in the same manner, by such Person.

5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed by the Company and the Purchasers holding,
together, a majority of the outstanding aggregate Loan Amount of the Notes
issued hereunder, with such adjustments to the Loan Amount as may be made from
time to time pursuant to Section 7(a)(i) of the such Notes. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to



--------------------------------------------------------------------------------

be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers. Any Purchaser may assign
its rights under this Agreement and the Registration Rights Agreement to any
Person to whom such Purchaser assigns or transfers any Securities as long as
such Purchaser provides prompt notice to the Company.

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

5.8 Governing Law; Venue; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of Virginia, without regard to the principles of
conflicts of law thereof. Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of Roanoke. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of Roanoke, County of Roanoke, for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of any of the Transaction Documents), and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is improper or inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
The parties hereby waive all rights to a trial by jury. If either party shall
commence an



--------------------------------------------------------------------------------

action or proceeding to enforce any provisions of the Transaction Documents,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

5.9 Survival. The representations and warranties contained herein shall survive
for a period of one year following the Closing.

5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) such document with the same force and effect as if such facsimile
signature page were an original thereof.

5.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefore, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

5.12 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.

5.13 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. Nothing contained herein or in any Transaction Document,
and no action taken by any Purchaser pursuant thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents. The Company has elected to provide
all Purchasers with the same terms and Transaction Documents for the convenience
of the Company and not because it was required or requested to do so by the
Purchasers.



--------------------------------------------------------------------------------

(Signature Pages Follow)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Note and Restricted
Stock Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

CATCHER HOLDINGS, INC.       Address for Notice: By:  

 

      44804 Riverside Parkway Name:         Leesburg, VA 20176

Title:

        Phone: (925) 949-8309         Fax: (925) 887-6747     e-mail:
dmccarthy@catcherinc.com

With a copy to (which shall not constitute notice):

Jeremy D. Glaser, Esq.

Morrison & Foerster, LLP

12531 High Bluff Drive

Suite 100

San Diego, CA 92130

Phone: (858) 720-5103

Fax: (858) 523-2822

e-mail: jglaser@mofo.com



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO NOTE AND RESTRICTED STOCK PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Note and Restricted Stock
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

Name of Investing Entity or Individual:                                         
                                        

Signature of Authorized Signatory of Investing Entity:
                                        
                                        

Name of Authorized Signatory if not an Individual:
                                        
                                        

Title of Authorized Signatory if not an Individual
                                        
                                        

Email Address of Authorized Entity or Individual:
                                        
                                        

Address for Notice of Investing Entity or Individual:

Address for Delivery of Securities for Investing Entity or Individual (if not
same as above):

Purchase Price:

Loan Amount:

Shares:

EIN or SSN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SECURED CONVERTIBLE PROMISSORY NOTE



--------------------------------------------------------------------------------

EXHIBIT B

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

PURCHASER QUESTIONNAIRE

The Purchaser represents and warrants that he, she or it comes within one
category marked below, and that for any category marked, he, she or it has
truthfully set forth, where applicable, the factual basis or reason the
Purchaser comes within that category. ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL. The undersigned agrees to furnish
any additional information which the Company deems necessary in order to verify
the answers set forth below.

 

Category A __   The undersigned is an individual (not a partnership,
corporation, etc.) whose individual net worth, or joint net worth with his or
her spouse, presently exceeds $1,000,000.   Explanation: In calculating net
worth you may include equity in personal property and real estate, including
your principal residence, cash, short-term investments, stock and securities.
Equity in personal property and real estate should be based on the fair market
value of such property less debt secured by such property. Category B __   The
undersigned is an individual (not a partnership, corporation, etc.) who had an
income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year. Category C __   The undersigned is a
director or executive officer of the Company which is issuing and selling the
Securities. Category D __   The undersigned is a bank; a savings and loan
association; insurance registered investment company; registered business
development company; led small business investment company (“SBIC”); or employee
benefit plan the meaning of Title 1 of ERISA and (a) the investment decision is
made by a plan fiduciary which is either a bank, savings and loan association,
insurance company or registered investment advisor, or (b) the plan has total
assets in excess of $5,000,000 or (c) is a self directed plan with investment
decisions to be made solely by persons that are accredited investors, describe
(entity) Category E __   The undersigned is a private business development
company as defined in section 202(a)(22) of the Investment Advisors Act of 1940.
(describe entity) Category F __   The undersigned is either a corporation,
partnership, Massachusetts business trust, or non-profit organization within the
meaning of Section 501(c)(3) of the Internal Revenue Code, in each case not
formed for the specific purpose of acquiring the Common Stock and with total
assets in excess of $5,000,000. (describe entity)



--------------------------------------------------------------------------------

Category G __   The undersigned is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Securities,
where the purchase is directed by a “sophisticated investor” as defined in
Regulation 506(b)(2)(ii) under the Act. Category H __   The undersigned is an
entity (other than a trust) in which all of the equity owners are “accredited
investors” within one or more of the above categories. If relying upon this
Category alone, each equity owner must complete a separate copy of this
Agreement. (describe entity) Category I __   The undersigned is not within any
of the categories above and is therefore not an accredited investor.   The
undersigned agrees that the undersigned will notify the Company at any time on
or prior to the Closing in the event that the representations and warranties in
this Agreement shall cease to be true, accurate and complete.

SUITABILITY (please answer each question)

 

(a) For an individual Purchaser, please describe your current employment,
including the company by which you are employed and its principal business:

 

(b) For an individual Purchaser, please describe any college or graduate degrees
held by you:

 

(c) For all Purchasers, please list types of prior investments:

 

(d) For all Purchasers, please state whether you have participated in other
private placements before:

YES                                         NO

 

(e) If your answer to question (d) above was “YES”, please indicate frequency of
such prior participation in private placements of:

 

    

Public

other
Companies

   Private
Companies    Public or Private VoIP or
Communications Companies

Frequently

        

Occasionally

        

Never

        

 

(f) For individual Purchasers, do you expect your current level of income to
significantly decrease in the foreseeable future:

YES                                         NO



--------------------------------------------------------------------------------

(g) For trust, corporate, partnership and other institutional Purchasers, do you
expect your total assets to significantly decrease in the foreseeable future:

YES                                         NO

 

(h) For all Purchasers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:

YES                                         NO

 

(i) For all Purchasers, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?

YES                                         NO

 

(j) For all Purchasers, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?

YES                                         NO

MANNER IN WHICH TITLE IS TO BE HELD, (circle one)

 

(a)    Individual Ownership (b)    Community Property (c)   

Joint Tenant with Right of

Survivorship (both parties

must sign)

(d)    Partnership* (e)    Tenants in Common (f)    Company* (g)    Trust* (h)
   Other*

--------------------------------------------------------------------------------

*  If Securities are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.

NASD AFFILIATION.

Are you affiliated or associated with an NASD member firm (please check one):

YES                                         NO

If Yes, please describe:

 

--------------------------------------------------------------------------------

* If Purchaser is a Registered Representative with an NASD member firm, have the
following acknowledgment signed by the appropriate party:



--------------------------------------------------------------------------------

The undersigned NASD member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.

 

Name of NASD Member Firm By:  

 

Authorized Officer Date:  

 

The above information is true, complete and accurate in all material respects
and the undersigned recognizes that the Company is relying on the truth,
completeness and accuracy of such information in determining whether the
offering of the Shares and Notes meets the requirements for the exemption from
registration contained in Section 4(2) of the U.S. Securities Act of 1933, as
amended, and/or Regulation D promulgated by the Securities and Exchange
Commission, and similar exemptions under applicable state securities laws or the
applicable laws of other relevant jurisdictions.

The undersigned agrees to notify the Company promptly of any material changes in
the foregoing information or any event resulting in the omission of any
statement required to be made herein that occurs prior to the acceptance of the
subscription to which this Questionnaire relates.

Executed at                                                              , on
                                        , 2007.

 

 

Print Name:  

 